Citation Nr: 0827580	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  99-06 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge at a September 2004 hearing and testified regarding his 
symptomatology.  A transcript is of record.

In November 2004, this matter was remanded by the Board for 
further evidentiary development.


FINDINGS OF FACT

1.  The August 1992 rating decision denying the claim for 
entitlement to service connection for a nervous condition is 
final.

2.  The evidence associated with the claims file subsequent 
to the August 1992 rating decision does not bear directly and 
substantially upon the specific matter under consideration. 


CONCLUSION OF LAW

Evidence received since the final August 1992 determination 
denying the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia, is not new and material, and the veteran's 
claim for that benefit is not reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2001. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a January 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In letters dated 
in December 2003 and January 2006, the veteran was advised in 
accordance with the requirements of C.F.R.
§ 3.159(b)(1).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, Social Security Administration documents, 
Board hearing testimony, and lay statements from the veteran 
and his sister are associated with the claims file. 

The veteran was not afforded a VA examination for a 
psychiatric condition. Because the application to reopen his 
claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.) 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2003.

The Board has also considered the fact that the August 1992 
rating decision denied service connection for a "nervous 
condition" and the veteran is currently seeking service 
connection for schizophrenia. In an April 1976 rating 
decision, the claim for service connection for a nervous 
condition was denied and amended to show a new diagnosis of 
schizophrenia. This claim was originally addressed by VA as 
psychosis, with subsequent claims for service connection by 
the veteran for a "nervous condition," schizophrenia, and a 
neuropsychiatric condition. In Boggs v. Peake, 520 F.3d 1330 
(2008), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury. Rather, the two claims 
must be considered independently. See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996). However, psychosis is a term 
"[u]sed in a more general sense to refer to mental disorders 
in which mental functioning is sufficiently impaired as to 
interfere grossly with the patient's capacity to meet the 
ordinary demands of life." See Dorland's Illustrated Medical 
Dictionary 1540 (30th ed. 2003). 

Accordingly, since psychosis is not a distinct and separate 
diagnosis, but rather a more comprehensive term encompassing 
schizophrenia, the issue has been rephrased to reflect the 
broader diagnosis. Given that the disabilities at issue in 
this case were broadly characterized as psychosis and a 
"nervous condition" previously, rather than as more 
specific disorders, the Board does not find Boggs to be 
applicable to the case at hand. As such, the Board finds that 
the veteran is seeking service connection for the same 
disability as that for which service connection was denied in 
August 1992. 

Finally, the veteran's representative contends that the 
RO/AMC has not obtained all necessary medical records, 
specifically medical records from Decatur Veterans Hospital 
as instructed in the November 2004 Board Remand.  The Board 
notes that the RO requested additional information from the 
veteran regarding the Decatur Veterans Hospital in letters 
dated June 2005 and January 2006.  No response was received 
from the veteran.  VA's duty to assist the veteran in the 
development of his claim is not a one-way street. Olsen v. 
Principi, 3 Vet. App. 480 (1992). Rather, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the veteran only in a passive role. If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 406 (1991).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran's petition to reopen the August 1992 denial of 
the claim was received in August 1997. Having carefully 
considered the veteran's application in light of the evidence 
obtained and the applicable law, the Board will deny the 
appeal.

The veteran filed a claim to reopen his request for 
entitlement to service connection for a nervous condition in 
August 1997 and in August 1998, the veteran's representative 
filed a claim to reopen a request for entitlement to service 
connection for a neuropsychiatric condition, claiming new and 
material evidence had been submitted. In a December 1998 
rating decision, the RO denied entitlement to service 
connection for schizophrenia, citing that no new and material 
evidence had been submitted.  

The veteran's original claim of service connection for a 
psychiatric condition to include schizophrenia was denied in 
August 1992. The law provides that unappealed rating actions 
of the RO are final. 38 U.S.C.A. §§ 7104, 7105. In order to 
reopen a claim there must be added to the record "new and 
material evidence." 38 U.S.C.A. § 5108.

Evidence associated with the claims file prior to the August 
1992 rating decision consisted of service treatment records, 
VA medical records, and numerous private medical records, as 
well as statements from the veteran and his sister. 

Evidence associated with the claims file subsequent to the 
August 1992 rating decision includes VA medicals records from 
1992 to 2007, treatment records from Greystone Psychiatric 
Hospital, Social Security Administration documents, Board 
hearing testimony, and lay statements from the veteran and 
his sister.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment does not apply in this case. Thus, by "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in, connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim." 38 C.F.R. § 3.156(a) 
(2001). In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it 
was noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim. The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The evidence submitted subsequent to the August 1992 rating 
decision is new, in that it was not previously of record. 
However, the newly submitted evidence is not material. The 
veteran's claim was denied in August 1992 because there was 
no evidence of a psychiatric disorder due to service, and 
previous decisions indicate that the veteran's psychiatric 
disorder was due to drug addiction.

Although the evidence submitted since the final August 1992 
decision demonstrates treatment and diagnoses of 
schizophrenia, none of the records provide evidence 
suggesting a nexus or relationship to service. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).

Thus, the additional evidence received since the August 1992 
rating decision only shows treatment for various psychiatric 
disorders - it does not bear directly and substantially upon 
the specific matter under consideration (i.e., competent 
medical evidence of a nexus between a psychiatric disorder 
and service). By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

Accordingly, the Board finds that the claim for service 
connection for a psychiatric condition, to include 
schizophrenia, is not reopened.


ORDER

The appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


